Citation Nr: 0514954	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for right renal cell 
carcinoma.

3.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a compensable disability rating for 
bilateral high-frequency hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1966 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned at a Board 
videoconference hearing in October 2001 and a Board hearing 
in Washington, DC in July 2004.  A transcript of each hearing 
has been associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that a remand is required for each of the 
four issues on appeal.  

The veteran seeks service connection for hepatitis B and 
right renal cell carcinoma.  During the July 2004 Board 
hearing, he submitted additional evidence concerning these 
two claims.  The veteran specifically did not waive initial 
consideration of that evidence by the RO.  See 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (amending 38 C.F.R. § 20.1304(c) to 
reinstate the requirement that a claimant must waive initial 
consideration of evidence by the agency of original 
jurisdiction).  Therefore, these issues must be remanded to 
the RO for readjudication that includes consideration of this 
evidence.  

The Board finds that a remand is required for the remaining 
two issues in order to comply with VA's duty to assist.  With 
respect to the claim for an increased initial disability 
rating for PTSD, the Board observes that the veteran's only 
VA examination for PTSD was conducted in May 1999, nearly six 
years ago.  The veteran's last VA audiology examination was 
performed in July 2002, nearly three years ago.  During the 
July 2004 Board hearing, the veteran generally asserted that 
his disabilities had worsened.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when previously rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In this case, given the veteran's contentions and 
the length of time that has passed since the last 
examinations, the Board finds that a remand is required to 
secure examinations that reflect current disability levels 
for PTSD and bilateral hearing loss. 

The Board notes that in the December 1997 claim for an 
increased disability rating for bilateral high-frequency 
hearing loss, which is the underlying claim for this appeal, 
the veteran also asked for his 10 percent rating for hearing 
loss to be restored.  Review of the claims folder reveals 
that the RO granted a 10 percent disability rating for 
hearing loss in a February 1976 rating decision.  In an 
October 1980 rating decision, it reduced the evaluation to 
noncompensable (zero percent) effective January 1, 1981.  The 
RO has never adjudicated this December 1997 claim for 
restoration of the compensable disability rating.  The 
outcome of that claim may have a significant impact on the 
issue of an increased rating for hearing loss currently on 
appeal.  See generally Smith v. Gober, 236 F.3d 1370 (Fed. 
Cir. 2001); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak 
v. Principi, 3 Vet. App. 466 (1992).  Therefore, before 
readjudicating the claim for the increased rating, the RO is 
instructed to adjudicate the claim for restoration of the 10 
percent disability rating for hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations to determine the current 
severity of each service-connected 
disability.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  

	a.  A psychiatric examination to 
assess the severity of service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review for 
the examination and the examination 
report should indicate whether such 
review was accomplished.  The examination 
report should include a complete 
discussion of the veteran's subjective 
complaints, findings on mental status 
examination, and a multi-axial diagnosis 
with Global Assessment of Functioning 
score.  The examiner should discuss the 
extent to which the PTSD affects the 
veteran's ability to secure or maintain 
employment.  If the examiner cannot 
provide any requested information, the 
report should so state.   

	b.  An audiology examination to 
assess the severity of service-connected 
bilateral high-frequency hearing loss.  

2.  The RO should adjudicate the issue of 
whether the reduction in the disability 
rating for bilateral high-frequency 
hearing loss from 10 percent to 
noncompensable (zero percent) effective 
January 1, 1981 was proper.  The RO 
should provide notice of the decision to 
the veteran and his representative as 
required by law.  

3.  The RO should then readjudicate each 
of the four issues on appeal.  In so 
doing, it must consider all evidence 
received or secured since the February 
2004 supplemental statement of the case.  
If the disposition of any appeal remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable period of time for 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


